Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
ELIZABETH HARDTKE                                  GREGORY F. ZOELLER
South Bend, Indiana                                Attorney General of Indiana

                                                   AARON J. SPOLARICH
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                                                                                 Mar 13 2013, 9:07 am
                               IN THE
                     COURT OF APPEALS OF INDIANA

J.A.H,                                             )
                                                   )
         Appellant-Respondent,                     )
                                                   )
            vs.                                    )      No. 71A04-1210-JV-541
                                                   )
STATE OF INDIANA,                                  )
                                                   )
         Appellee-Petitioner.                      )

                     APPEAL FROM THE ST. JOSEPH PROBATE COURT
                            The Honorable Peter J. Nemeth, Judge
                        The Honorable Harold E. Brueseke, Magistrate
                               Cause No. 71J01-1208-JD-379


                                         March 13, 2013
                  MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
      J.A.H. appeals the dispositional order following his admission to the delinquent

act of resisting law enforcement. He presents one issue for our review which we restate

as whether the trial court abused its discretion in ordering J.A.H. committed to the

Department of Correction.

      Affirmed.

                             Facts and Procedural History

      J.A.H. is a seventeen-year-old male who is in the care of his mother. He has a

history with the juvenile justice system going back many years; the instant case is his

thirteenth referral. Appellant’s App. p. 16. Over the course of that history, the juvenile

court has ordered many different types of rehabilitation for J.A.H., including: formal

probation, the Indiana Department of Correction’s South Bend Juvenile Correctional

Facility, the Day Reporting Program, Summit Counseling, Court Ordered Substance

Abuse Treatment (“COSAT”), the Community Transition Program, and Central

Academy.    Id.   J.A.H has also received psychological evaluations, medication, and

individual counseling. After his successful completion of the Juvenile Justice Center’s

(“JCC”) Community Transition Program in November 2011, J.A.H.’s problems

continued. One month later, his mother filed an ungovernable complaint with St. Joseph

Probate Court due to his truancy and out of control behavior.

      On July 31, 2012, officers were called to the home of J.A.H.’s aunt. J.A.H. was

outside of his aunt’s home in a state of rage because his aunt had destroyed his new cell

phone. When police arrived, J.A.H. was attempting to break the windows of the cars in

his aunt’s driveway. The police suspected that he may have had a gun. J.A.H. shouted

                                            2
and swore at the police officers. He also refused to put his hands behind his back as

directed.   After he was transported to the JCC, he tested positive for marijuana.

According to J.A.H.’s mother, this event was the culmination of a “three day ordeal”

involving drugs and alcohol.

       A petition was filed by the State alleging that J.A.H. was a delinquent for

committing acts which, if committed by an adult, would have been one count of Class A

misdemeanor resisting law enforcement and one count Class B misdemeanor disorderly

conduct.    J.A.H. and the State submitted an Order of Submission of Admission

Agreement, which was accepted by the court stating that J.A.H. would admit that he

engaged in resisting law enforcement in exchange for the dismissal of the disorderly

conduct charge. Following this agreement and a hearing on September 25, 2012, the St.

Joseph Probate Court ordered that J.A.H. be placed with the Department of Correction.

J.A.H. now appeals.

                                Discussion and Decision

       The choice of the specific disposition of a juvenile adjudicated a delinquent child

is a matter within the sound discretion of the juvenile court and will be reversed only if

there is an abuse of discretion. E.L. v. State, 783 N.E.2d 360, 366 (Ind. Ct. App. 2003).

The juvenile court’s discretion is subject to the statutory considerations of the welfare of

the child, the safety of the community, and the policy of favoring the least harsh

disposition. Id. An abuse of discretion occurs when the juvenile court’s action is clearly

erroneous and against the logic and effect of the facts and circumstances before the court,

or the reasonable, probable, and actual deductions to be drawn therefrom. Id.

                                             3
        Indiana Code Section 31–37–18–6 sets forth several factors a juvenile court must

consider when entering a dispositional decree. It provides:

        If consistent with the safety of the community and the best interest of the
        child, the juvenile court shall enter a dispositional decree that:
        (1) is:
                (A) in the least restrictive (most family like) and most appropriate
                setting available; and
                (B) close to the parents’ home, consistent with the best interest and
                special needs of the child;
        (2) least interferes with family autonomy;
        (3) is least disruptive of family life;
        (4) imposes the least restraint on the freedom of the child and the child’s
        parent, guardian, or custodian; and
        (5) provides a reasonable opportunity for participation by the child’s parent,
        guardian, or custodian.

Id. J.A.H. asserts that the juvenile court abused its discretion when it ordered J.A.H. to

be committed to the Indiana Department of Correction when a less restrictive disposition

was available. Appellant Br. at 4.

        After a hearing and considering the recommendations of the St. Joseph Probate

Court’s Pre-Dispositional Report1 authored by Director of Probation, Scott Filley, and

Probation Officer, Karey Nicholson Marvin, the court ordered J.A.H. to be placed in the

Indiana Department of Corrections. Appellant’s App. p. 19. The court found that it was

in the best interests of the child to be removed from the home to prevent future delinquent

behaviors harmful to the juvenile and to others. In light of his long history with the

juvenile detention system, J.A.H. needed services beyond what could be provided

through probation services, and there were no available, elevated services or facilities

1
 The recommendations in the report were the collective judgment of a group of professionals including
probation officers, probation supervisors, and mental health providers. Among other factors, the group of
professionals considered J.A.H.’s prior record, the family setting, and the educational setting.
                                                   4
within St. Joseph County at the time of J.A.H.’s disposition. Neither of J.A.H.’s parents

could provide a home with the structure J.A.H. required. While a suitable relative

placement was explored, one could not be found. Appellant’s App. p. 44. J.A.H.’s

mother, the pre-dispositional report, and the court all recommended that J.A.H. be placed

at Camp Summit in LaPorte, Indiana. J.A.H. began his commitment at Camp Summit on

October 23, 2012.

       J.A.H.’s offense was serious in nature and warranted placement in a secure facility.

J.A.H.’s long history of prior delinquent acts supported placement in a secure facility.

Lesser restrictive means of controlling the child’s behavior had been investigated or tried.

Appellant’s App. p. 45. For all of these reasons, the juvenile court did not abuse its

discretion by ordering J.A.H. to be placed with the Department of Correction.

       Affirmed.

KIRSCH, J., and CRONE, J., concur.




                                             5